DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/02/2021.	
3.	Claims 1-11, 13, 17, 22, 25, 28-30, 52-53, 65-67 are pending. Claims 1-11, 13, 17, 22, 25, 65-67 are under examination on the merits.  Clams 1, 5, 9, 11, 13 are amended. Claims  2-4 are cancelled. Claims 65-67 are newly added. Claims  28-30, 52-53 are withdrawn to a non-elected invention from further consideration. Claims 12, 14-16, 18-21, 23-24, 26-27, 31-51, 54-64 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-11, 13, 17, 22, 25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
6.	Claim 67 is objected to because of the following informalities: It is suggested that “chomophore" be deleted and "chromophore" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 65 has been amended to recite new limitations directed to “wherein the pendant chromophore component is linked to the norbornene repeat unit through a -CH2C(O)- group”. No basis has been pointed to for this new limitation and none is apparent. A review of the specification, drawings, and claims of the application as originally filed shows support for “-CH2CH2(O)- (Page 94, line 14 to Page 95, line 21). However, this does not provide a basis for the claim as amended. Additionally, applicant’s remarks point to specific support for this limitation as 
polyethylene glycol (PEG). In the absence of support, this claim and claims dependent thereon is deemed to constitute new matter. 
 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 1 and R2 is a water solubilizing group” in lines 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 66 is construed to recite “ the at least one of the R1 and R2 is a water solubilizing group ”. 

11.	Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 67 recites the term “at least one of R1 and R2 is a chromophore” in lines 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 67 is construed to recite “ the at least one of the R1 and R2 is a chromophore”. 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.      Claim 66 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 66, as written, depends from claim 11, which recites “n is 80 mol % or more” (i.e., the amount of repeating units), however, based on the content of the claim 11, n is defined as an integer from 1 to 1000 (i.e., the number if repeating units). Thus claim 66 

14.      Claim 67 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 67, as written, depends from claim 11, which recites “n is 80 mol % or more” (i.e., the amount of repeating units), however, based on the content of the claim 11, n is defined as an integer from 1 to 1000 (i.e., the number if repeating units). Thus claim 67 as being of improper dependent form for failing to further limit the subject matter of a previous claim 11.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1, 5-6, 8-10, 25  are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Luminescence-Tunable Polynorbornenes for Simultaneous Multicolor Imaging in Subcellular Organelles, Biomacromolecules 2018, 19, 2750−2758, hereinafter, hereinafter “Xie”) in view of Xia et al. (Influence of Nanostructure on the Exciton Dynamics of Multichromophore Donor− Acceptor Block Copolymers, ACS Nano 2017, 11, 4593−4598, hereinafter “Xia”).  

Regarding claims 1, 5-6, 8-10, 25:  Xie teaches a water-soluble polymeric multichromophore comprising: a polymeric backbone comprising norbornene repeat units, a pendant water solubilizing group (WSG) component, and a pendant chromophore component, wherein each the pendant water solubilizing group and each the pendant chromophore component are linked to a norbornene repeat unit of the polymeric backbone (Page 2752, Fig. 2). Xie does not expressly teach the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other.


    PNG
    media_image1.png
    592
    653
    media_image1.png
    Greyscale
	
However, Xia teaches the synthesis and photophysics of nanostructured block copolymers that mimic light-harvesting complexes, wherein  the combination of a polar and electron-rich boron dipyrromethene (BODIPY) block with a nonpolar electron-poor perylene diimide (PDI) block yields a polymer that self-assembles into ordered “nanoworms” (Page 4594, Fig. 1)  with benefit of providing to probe in detail the photophysics of the block copolymers, including the effects of their self-assembly into nanostructures on their excited-state properties. Similar to natural systems, ordered nanostructures result in properties that are starkly different than the properties of free polymers in solution, such as enhanced rates of electronic energy 

    PNG
    media_image2.png
    347
    287
    media_image2.png
    Greyscale

In an analogous art of a water-soluble polymeric multichromophore, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pendant chromophore component by Xie so as to include the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other as taught by Xia, and would have been motivated to do so with reasonable expectation that this would result in providing to probe in detail the photophysics of the block copolymers, including the effects of their self-assembly into nanostructures on their excited-state properties. Similar to natural systems, ordered nanostructures result in properties that are starkly different than the properties of free polymers in solution, such as enhanced rates of electronic energy transfer and elimination of excitonic emission from disordered PDI trap states as suggested by Xia (Page 4593, Abstract, lines 6-10). 

s 1, 5-9, 22  are rejected under 35 U.S.C. 103 as being unpatentable over Tomasulo et al. (Photoswitchable Fluorescent Assemblies Based on Hydrophilic BODIPY-Spiropyran Conjugates, J. Phys. Chem. C 2008, 112, 8038–8045, hereinafter, hereinafter “Tomasulo”) in view of Xia et al. (Influence of Nanostructure on the Exciton Dynamics of Multichromophore Donor− Acceptor Block Copolymers, ACS Nano 2017, 11, 4593−4598, hereinafter “Xia”).  

Regarding claims 1, 5-9, 22:  Tomasulo teaches a water-soluble polymeric multichromophore comprising: a polymeric backbone comprising norbornene repeat units, a pendant water solubilizing group (WSG) component, and a pendant chromophore component, wherein each the pendant water solubilizing group and each the pendant chromophore component are linked to a norbornene repeat unit of the polymeric backbone (Page 8041, Fig. 6). Tomasulo does not expressly teach the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other.


    PNG
    media_image3.png
    315
    614
    media_image3.png
    Greyscale

	However, Xia teaches the synthesis and photophysics of nanostructured block copolymers that mimic light-harvesting complexes, wherein  the combination of a polar and electron-rich boron dipyrromethene (BODIPY) block with a nonpolar electron-poor perylene diimide (PDI) block yields a polymer that self-assembles into ordered “nanoworms” (Page 4594, 

    PNG
    media_image2.png
    347
    287
    media_image2.png
    Greyscale

In an analogous art of a water-soluble polymeric multichromophore, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pendant chromophore component by Tomasulo, so as to include the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other as taught by Xia, and would have been motivated to do so with reasonable expectation that this would result in providing to probe in detail the photophysics of the block copolymers, including the effects of their self-assembly into nanostructures on their excited-state properties. Similar to natural systems, ordered nanostructures result in properties that are starkly different than the properties of free polymers in solution, such as enhanced rates of electronic energy transfer and elimination of excitonic emission from disordered PDI trap states as suggested by Xia (Page 4593, Abstract, lines 6-10). 
s 1, 5-6,11, 13,17, 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Platonova et al. (Functionalized Polynorbornenes with Oligoether Units and Luminophoric Iridium(III) Complexes in Side Chains. Synthesis, Photophysical, and Biological Properties, 
Russian Journal of General Chemistry, 2018, Vol. 88, No. 4, pp. 731–735, hereinafter “Platonova”) in view of Xia et al. (Influence of Nanostructure on the Exciton Dynamics of Multichromophore Donor− Acceptor Block Copolymers, ACS Nano 2017, 11, 4593−4598, hereinafter “Xia”).  

Regarding claims 1, 5-6,11,13,17,65:  Platonova teaches a water-soluble polymeric multichromophore comprising: a polymeric backbone comprising norbornene repeat units, a pendant water solubilizing group (WSG) component, and a pendant chromophore component, wherein each the pendant water solubilizing group and each the pendant chromophore component are linked to a norbornene repeat unit of the polymeric backbone (Page 732, Scheme 1). Platonova does not expressly teach the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor  chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other.

    PNG
    media_image4.png
    358
    608
    media_image4.png
    Greyscale

	However, Xia teaches the synthesis and photophysics of nanostructured block copolymers that mimic light-harvesting complexes, wherein  the combination of a polar and 

    PNG
    media_image2.png
    347
    287
    media_image2.png
    Greyscale

In an analogous art of a water-soluble polymeric multichromophore, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pendant chromophore component by Platonova, so as to include the pendant chromophore component comprises a donor chromophore and an acceptor chromophore, wherein the donor chromophore and the acceptor chromophore are positioned in energy-transferring proximity to each other as taught by Xia, and would have been motivated to do so with reasonable expectation that this would result in providing to probe in detail the photophysics of the block copolymers, including the effects of 

Regarding claims 66-67:  Platonova teaches a water-soluble polymeric multichromophore, wherein the at least one of  the R1 and R2 is a water solubilizing group or a chromophore. Platonova does not expressly teach n is 80 mol% or more.
 However, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the proportions of the water solubilizing group to the chromophore moiety or vice versa through routine experimentation for best results. ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Response to Arguments
19.	Applicant’s arguments with respect to claims 1-11, 13, 17, 22, 25, 65-67 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











Primary Examiner, Art Unit 1763
08/11/2021